Per Curiam.

We have carefully considered the board’s report and respondent’s objections thereto. Upon review of the record, we concur with the findings and conclusions of the board.
It is clear that respondent received insurance proceeds belonging to his client, maintained these funds in an inappropriate fashion, and failed to deliver the funds in a timely manner. Respondent violated DR 9-102(A) by failing to preserve the identity of the funds and property of a client; violated DR 9-102(B)(l) by failing to promptly notify the client of receipt of funds; and violated DR 9-102(B)(4) by failing to promptly pay or deliver client funds.
Additionally, we find that respondent failed to cooperate with the investigation as required by Gov. Bar R. V(4) and DR 1-102(A)(1).
Lastly, respondent did not timely register with the Clerk of the Supreme Court as a practicing attorney as required by Gov. Bar R. VI(1) and is thereby subject to discipline pursuant to Gov. Bar R. VI(6) and V.
We agree with the recommendation of the board that the appropriate sanction for respondent’s conduct is an indefinite suspension.
Accordingly, we adopt the findings, conclusions and recommendation of the board and hereby suspend respondent from the practice of law for an indefinite period.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.